Clarke, J.:
This is an appeal from an order vacating a warrant of attachment on the ground that there is no competent or sufficient proof in the papers upon which the warrant was granted to show to the satisfac*332tion of the justice who granted the same that a causé of action existed in favor of the plaintiff and against the defendant and on the further ground that the said complaint and affidavit do not state a cause of action in favor of the plaintiff and against the defendant. The complaint alleges that the defendant is a foreign corporation organized and existing under the laws- of the State of Hew Jersey ; that on the Both of June, 1904, the plaintiff was the-owner and.in possession of two' certificate^ for 1,000' .shares each of .the capital stock of the defendant ; that on said day the plaintiff, in the -city -of Hew. York, made and entered into a contract with one R. L, Edwards, a copy of which was annexed; that at the time of the making -of said contract the defendant, through' its officers, had knowledge’ of the corn tract and its terms,; that thereafter, and on or about thé 25th of June, 1904, plaintiff deposited with defendant at the .city and county of Hew York the two certificates mentioned; that the first payment of $6,000 due plaintiff, under the terms of said contract, was made to plaintiff on June'25, 1904, and the second payment of $4,00.0 on the 26th of • October,. 1904, and that no other payment has been made by the said Edwards under the said contract, and that the timé to do so has expired,, and that said Edwards has defaulted in the compliance with the terms of said contract.; and that under thé terms of 'said contract, upon such default, plaintiff was' entitled to have returned to him, and the defendant was bound to return to him, the said certificates. . The complaint further alleges due demand and refusal, and -that defendant has éonve'rted the same to •its own use, that the value thereof is $20,000,. and demands judgment therefor.
The contract attached to the complaint is in the-form of a letter addressed to" the plaintiff and signed by R. L. Edwards, upon which is indorsed: ‘‘ I agréeHo the aforesaid proposition arid accept the same;” signed by plaintiff. It states': ‘‘ If -you will forthwith, deposit 2,000 shares in the Treasury of the Corporation' I will agree to, purchase your entire holdings in the Hygienic Soap Granulator - Co. of Hew York City, say Forty-five hundred shares for the sum i of $15,000, upon the .following terms and conditions: The said 4,500 shares of stock of said ‘ company, in negotiable form, to he deposited with Post Bros. & Go. of the City of Hew York,, and there remain, subject to the following instructions and conditions : I *333On deposit of the said stock, Six thousand dollars is to be paid to you in cash; Four thousand dollars to be paid to you within four months from date of such deposit of stock, and Five thousand dollars to be paid to you within five months from same date for the balance. In case of default of the second payment on account of this purchase, Post Bros. & Company is authorized and directed to surrender to It. L. Edwards or his order one thousand two hundred shares of the 4,500 shares deposited, and this agreement shall then become null and void.as to the balance of said stock, and the 3,300 shares shall then be returned to the original depositor.
“ In case the second payment shall have been paid and default made on the third and last payment, the'said Post Bros. & Company shall then deliver 1,250 shares additional to said B. L. Edwards or his order for the $10,000 already .paid, and the balance of the stock, say 2,050 shares, shall be returned to the original depositor, and this_ agreement or writing shall be declared null and void in so far as the stock unpaid for is concerned.
“ When all the payments shall have been made within the dates above specified, amounting to $15,000, the said Post Bros. & Company shall then deliver all the balance of say 2,050 shares of said stock to the said B. L. Edwards, thereby completing the transaction and releasing Post Bros. & Company and all concerned from any further obligation.”
The plaintiff was also to give an irrevocable proxy to vote for two years the 4,500 shares deposited as aforesaid, and his resignation as director and vice-president of said corporation.
■This contract exhibits an intent that Jones shall part with 6,500 shares of stock, 2,000 to be returned to the treasury of the corporation, and 4,500 to be delivered to Edwards, from time to time, as payments are made, for $15,000.
The question is what was the nature of the holding by defendant company of the 2,000 shares pending the completion of the contract between Jones and Edwards. The plaintiff says the language is clear; that the words are to be taken in their plain, ordinary and every-day sense; that the words “ if yon will forthwith deposit 2,000 shares in the treasury of the corporation,” are to be read in connection with the words “ the said 4,500 shares of stock of said company * * * to be deposited with Post Bros. & Co. * * * *334■ and there remain,.subject to the following instructions and conditions ; ” and that as Post Bros. & -Co. were mere bailees and no title passed out of Jones until the various payments were made and the transaction completed, so the defendant company, who gave no consideration for the shares, and whose sole connection therewith was evidenced by the contract between third parties, were mere bailees and acquired no title adverse to Jones until the completion of the transaction. Plaintiff points to this paragraph “ When all the payments shall have been ma^Le within the dates, above specified, ' amounting to $15,000, the said Post Bros/ & Company shall then deli ver all the balance of say 2,050 shares of said stock to the said B. L. Edwards, thereby completing Vie transaction and releasing Post Bros. & Company and all concerned from cmy-further obligation ” as conclusive, inasmuch as the Words “ all concerned ”' are meaningless unless intended to cover the defendant as depositary of the stock as the others concerned had been mentioned by name and the several obligations carefully fixed and provided for. The defendant admits that “ deposit ” is an .unfortunate word and asks that it be interpreted as “ transfer,” and that Jones agreed'to and did make, an absolute and present gift to the- company of the <2,000 shares, and thereby parted with all his right; title and interest in and to the ' same. It states in its brief: “Mr:*Edwards was for many years., president of the Bank of North America and lie used the bank word ‘deposit’ instead of the word ‘transfer;’ hut the contract clearly shows upon it's face that the 2,000 shares deposited with the corporation were in reality upon the payment of $6,000 absolutely transferred to it.” The argument is at least ingenious, but it does riot seem that the word “ transfer ” is any less a bank word as used -in the financial center of this country, where shares of stock are every day dealt in by the thousands, than “ deposit,” or that the president of a Wall street bank would have greater knowledge, or make more frequent use of one than the other!
The rule to be applied on the motion to vacate is laid down in Romeo v. Garofalo (25 App. Div. 191). 'as follows: “The general rule is (as was held in Furbush v. Nye, 17 App. Div. 326, and in Johnson v. Hardwood Door & Trim Co., 79 Hun, 407), that the court Will not consider the merits of the action upon a motion of; this character and thus determine whether the plaintiff can succeed or *335not. The attachment will be held unless the complaint and affidavits clearly indicate that the plaintiff must ultimately fail.”
Mr. Justice Barrett in Guarantee Savings Loan Co. v. Moore (35 App. Div. 421) said : “ The question then is; Are the plaintiff’s papers here hopelessly bad ? ” To the same effect Goodyear v. Commercial Fire Ins. Co. (58 App. Div. 611 ) ; Stewart v. Lyman (62 id. 182). In Goldmark v. Magnolia Metal Co. (28 App. Div. 271) Mr. Justice O’Brien used this language: “ Upon a motion to vacate an attachment, the sufficiency of the complaint is not to be discussed and treated with the same elaboration as when the question of its sufficiency is presented upon a demurrer. Undoubtedly it is the duty of the court to examine the pleading with a view. to seeing if it is frivolous or so barren of substantial averments that no reasonable arguments can be urged in its support.”
The complaint is perfect in form and properly alleges an action in conversion. The sole doubt is raised by the terms of the contract attached thereto, the language of which by the plaintiff is sought to be interpreted according to its plain and ordinary meaning, and by the defendant to be interpreted by giving to its plain .words quite a different and certainly not an obvious meaning. It cannot be said that the defendant has established that the plaintiff’s papers are “ hopelessly bad,” nor that they are “ so barren of substantial averments that no reasonable arguments can be urged in (their) gupport.”
The order appealed from should be reversed, with ten dollars costs and disbursements, and attachment reinstated, with ten dollars costs.
O’Brien, P. J., Patterson, Ingraham and Laughlin, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.